Citation Nr: 1132446	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-03 352A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ocala, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from August 24-27, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION


The Veteran served on active duty in the military from June 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Ocala, Florida.


FINDING OF FACT

In July 2011, the Board received notification of the Veteran's death in June 2011, so during the pendency of this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and, therefore, must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the office from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


